         Case 1:18-cv-10506-ADB Document 153 Filed 06/05/19 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

SAMUEL KATZ, et al., individuals, on their            )
own behalf and on behalf of all others                )
similarly situated,                                   )
                Plaintiffs,                           )
                                                      )
       v.                                             ) Case No. 1:18-cv-10506-ADB
                                                      )
LIBERTY POWER CORP., LLC, et al.,                     )
                                                      )
               Defendants.                            )
                                                      )

DEFENDANTS LIBERTY POWER CORP., LLC AND LIBERTY POWER HOLDINGS,
   LLC’S MOTION TO SET A SUMMARY JUDGMENT BRIEFING SCHEDULE

       Defendants Liberty Power Corp., LLC and Liberty Power Holdings, LLC (collectively,

“Liberty Power” or “Defendants”), by and through counsel, move the Court for the entry of an

order setting a summary judgment briefing schedule. In support thereof, and as good cause for

the relief sought, Liberty Power states as follows:

       1.      On January 9, 2019, Liberty Power filed a motion to dismiss Plaintiffs’ Second

Amended Complaint. ECF Nos. 118, 119. Plaintiffs filed an opposition on February 13, 2019,

ECF No. 124, and Liberty Power filed a Reply on March 15, 2019. ECF No. 130.

       2.      The motion to dismiss remains fully briefed and pending.

       3.      On February 27, 2019, the Court bifurcated discovery and ordered that if

Defendants intend to file for summary judgment, they shall do so by June 21, 2019.

       4.      There are issues in the motion to dismiss that overlap with Defendants planned

summary judgment filing. For example, Defendants argue Plaintiff Lynne Rhodes does not have

standing to pursue her claims because the alleged telephone calls were made to her father’s

telephone number. Mem. in Supp. of Mot. to Dismiss at 4-6. The overlap of these issues makes
         Case 1:18-cv-10506-ADB Document 153 Filed 06/05/19 Page 2 of 4




briefing summary judgment without a ruling on the motion to dismiss duplicative, inefficient,

and not in the interests of judicial economy.

       5.      For this good cause, Defendants move the Court for the entry of an Order setting

the deadline for filing their summary judgment brief within 45 days of the Court’s entry of an

Order on Defendants’ pending motion to dismiss.

       WHEREFORE, Defendants respectfully request the Court enter an Order setting the

deadline for filing their summary judgment brief within 45 days of the Court’s entry of an Order

on Defendants’ pending motion to dismiss.


                                                     Respectfully submitted,

                                                     LIBERTY POWER CORP., LLC,
                                                     LIBERTY POWER HOLDINGS, LLC,

                                                     By their attorneys,

                                                     /s/ Jeffrey P. Brundage
                                                     Charles A. Zdebski (pro hac vice)
                                                     Robert J. Gastner (pro hac vice)
                                                     Jeffrey P. Brundage (pro hac vice)
                                                     ECKERT SEAMANS CHERIN &
                                                              MELLOTT, LLC
                                                     1717 Pennsylvania Avenue, N.W.
                                                     12th Floor
                                                     Washington, DC 20006
                                                     Telephone: 202-659-6676
                                                     Facsimile: 202-659-6699
                                                     Email: czdebski@eckertseamans.com
                                                     Email: rgastner@eckertseamans.com
                                                     Email: jbrundage@eckertseamans.com




                                                2
       Case 1:18-cv-10506-ADB Document 153 Filed 06/05/19 Page 3 of 4




                                                     Craig R. Waksler (B.B.O. # 566087)
                                                     Rachel E. Moynihan (B.B.O. # 663887)
                                                     ECKERT SEAMANS CHERIN &
                                                            MELLOTT, LLC
                                                     Two International Place, 16th Floor
                                                     Boston, MA 02110-2602
                                                     Telephone: 617.342.6800
                                                     Facsimile: 617.342.6899
                                                     Email: cwaksler@eckertseamans.com
                                                     Email: rmoynihan@eckertseamans.com

                                                     June 5, 2019



               LOCAL RULE 7.1(a)(2) CERTIFICATE OF COMPLIANCE

       I, Jeffrey P. Brundage, counsel for Defendants, hereby certify that on June 5, 2019, I

emailed a draft version of this motion to counsel for Plaintiffs who neither consented nor

opposed the relief sought herein.

                                                     /s/ Jeffrey P. Brundage
                                                       Jeffrey P. Brundage




                                               3
         Case 1:18-cv-10506-ADB Document 153 Filed 06/05/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, the foregoing document(s) filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF):
                               John L. Fink, Esq.
                               FINK LAW OFFICE
                               18 Lyman Street, Suite 208
                               J&N Professional Building
                               Westborough, MA 01581
                               Co-Counsel for Plaintiff

                              David C. Parisi, Pro Hac Vice
                              Suzanne Havens Beckman, Pro Hac Vice
                              PARISI & HAVENS LLP
                              212 Marine Street, Unit 100
                              Santa Monica, CA 90405
                              Co-Counsel for Plaintiff

                              Yitzchak H. Lieberman, Pro Hac Vice
                              Grace E. Parasmo, Pro Hac Vice
                              PARASMO LIEBERMAN LAW
                              7400 Hollywood Blvd., Suite 505
                              Los Angeles, CA 90046
                              Co-Counsel for Plaintiff

                              Ethan M. Preston, Pro Hac Vice
                              PRESTON LAW OFFICES
                              4054 McKinney Avenue, Suite 310
                              Dallas, TX 75204
                              Co-Counsel for Plaintiff

                              Matthew R Mendelsohn, Pro Hac Vice
                              Mazie Slater Katz & Freeman, LLC
                              103 Eisenhower Parkway
                              Roseland, NJ 07068
                              Co-Counsel for Plaintiff

                              Susan M. Poswistilo, Esq.
                              United States Attorney’s Office
                              1 Courthouse Way
                              Suite 9200
                              Boston, MA 02210
                              Counsel for the United States
                                                    /s/ Jeffrey P. Brundage
                                                    Jeffrey P. Brundage

                                                 4
